Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-20 are allowed.


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	In reference to independent claim 1, the closest prior art to Chourey PGPub. 2014/0074550 teaches a Web Content Management (WCM) application to create pagers and building websites. The webpages may use templates and HTML/CSS designs from the developer tools. A visitor to the website may interact with the website and the experience of the visitor may be monitored and interactions tracked. Further, the reference discloses a method of scoring interactions to determine whether they should become a qualified lead. Specific sections of content within a page may trigger contextual information to be displayed. However, the reference to Chourey fails to explicitly teach a marketer device including an editor program comprising a GUI to enable a marketer to ‘generating initial content, contextual content, and specifying a condition with respect to the initial content’ and a server program receiving ‘the transmitted information including the initial content, the contextual content, and the condition, to generate an electronic file including the initial content and executable code for monitoring an interaction of a customer user of the customer device with the initial content to determine whether the condition has been satisfied’. A secondary reference to Kahlert et al., PGPub. 2014/0108494 teaches an editor program whereby a user can create content within a webpage and further determines a trigger or condition for the initial content which includes displaying survey including a series of survey panels when the detected condition or trigger is satisfied. The content created is tagged and can call code or functionality. The tags can also include encoding to monitor click-throughs. However, the reference to Kahlert fails to teach sending the initial content, conditional content, and contextual content to a server program wherein the server program generates an electronic file including the initial content and executable code for monitoring an interaction of a customer user of the customer device with the initial content to determine whether the condition has been satisfied. The limitations, when read within the context of the entire claim, are not taught in the prior art of record and would not have been obvious to one of ordinary skill in the art before the effective filing date. Thus, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178


/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178